Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  The claim recites “a body region extending from the source region toward the drain region” in line 4 and “the drain drift region forming a p-n junction with the body region” in lines 6-7 however in the specification region 246 in Fig. 2G is called the body region which does not form a p-n junction with the drain drift region 212 in Fig. 2G but part 234 called the back gate region is what actually forms a p-n junction with the drain drift regions so that the claim should read --a back gate region extending from the source region toward the drain region-- in line 4 and --the drain drift region forming a p-n junction with the back gate region-- for consistency with the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rumennik et. Al. (US 20030025155 A1 hereinafter Rumennik).

Regarding claim 1, Rumennik teaches in Figs. 3 with associated text, an integrated circuit, comprising: 
a semiconductor substrate 16 having a first conductivity type (P) and a top surface (Fig. 3);  
5a gate 12 positioned above the top surface between a source region 14 (paragraph [0032])  and a drain region 19 (paragraph [0032]); 
a body region extending from the source region toward the drain region;
a drain drift region 23 (paragraph [0034]) having a second opposite conductivity type (N) extending from the drain region toward the source region and located partially under the gate (Fig. 3), the drain drift region forming a p-n junction with the body region and having:  
10a first drain drift sub-region (DDSR) (may be any portion of the drain drift region which meets the limitation for example portion of N1 (see figure below)) near the surface and extending toward the source region a first distance and ending at the p-n junction (see figure below, the claim does not specify where the DDSR extends from); 
a second DDSR (for example thin portion of NK+1 nearest to PBK (see figure below)) below the first DDSR and extending toward the source region a second distance less than the first distance and ending at the p-n junction (see figure below); and 
a third DDSR (for example thin portion of N2 nearest to PB1 (see figure below)) between the first DDSR and the second DDSR 15and extending toward the source region a third distance 
a fourth DDSR (see figure below) between the second DDSR and the third DDSR and extending toward the source region by a fourth distance greater than the third distance and less than the first distance and ending at the p-n junction (see figure below) (the claim would only require that the distance through which the fourth DDSR extends greater than the third distance and less than the first distance and because the starting points of the DDSRs are not specified would not necessarily require that for example the portion of the p-n junction at which the fourth DDSR ends is beyond the portion of the p-n junction at which the third DDSR ends in a first direction from the drain region to the source region and the portion of the p-n junction at which the first DDSR ends is beyond the portion of the p-n junction at which the third DDSR ends in a first direction from the drain region to the source region. 

   

    PNG
    media_image1.png
    375
    799
    media_image1.png
    Greyscale



Regarding claim 3, Rumennik teaches the first DDSR has a dopant concentration greater than the third dopant concentration (see figure below showing net doping concentrations, paragraph [0088]).  


    PNG
    media_image2.png
    1078
    500
    media_image2.png
    Greyscale


Regarding claim 4, Rumennik teaches the first DDSR and a fourth DDSR have a dopant concentration greater than the second DDSR (see figure above showing net doping concentrations paragraph [0088]).  

Regarding claim 5, Rumennik teaches 5an isolation structure 40 between the drain region and the gate (Fig. 3). 

Claims 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Disney (US 20020132406 A1).

	Regarding claim 8, Disney teaches in Fig. 1E with associated text a transistor, comprising: 
a p-type substrate (20 and 10) (20 is a p-type substrate paragraph [0039], and an embodiment is taught in which 10 is a p-type substrate with an n type well paragraph [0031]) having a top surface and a p-buried layer (16a) (paragraph [0034], Fig. 1E); 
an n-type source region 42 and an n-type drain region 47 in the substrate and a gate electrode 43 positioned between the source and drain 5regions (paragraph [0048], Fig. 1E); 
an n-type drain drift region (portion of 10 with no extra doping) between the PBL and the drain region and extending under a first portion of the gate electrode (Fig. 1E); 
a p-type backgate region (40, 16a-16g and 17a-17f) forming a p-n junction with the n-type drift region (Fig. 1E) and including:
a p-type body region (40 and 16g connected thereto) between the PBL and the source region and extending under a second portion of the gate electrode (Fig. 1E); and  
10a p-type intermediate region 16e and between the PBL and the p-type body region (Fig. 1E), wherein: 
the p-type body region extends laterally from under the source toward the drain by a first distance (see figure below);  
 and 
the p-type backgate region extends laterally from under the source toward the drain to the p-n junction at a location between the p-type body region and the p-type intermediate region by a third distance less than the first distance and less than the second distance (see figure below).  


    PNG
    media_image3.png
    555
    500
    media_image3.png
    Greyscale
 

Regarding claim 9, Disney teaches the p-type body region has a first peak horizontal dopant concentration (dopant peak corresponding to 16g) at a first depth below the top surface (Fig. 1E), and the 
the n-type drift region has a third horizontal peak dopant concentration (peak between 15h and 15g the region has a peak ion the net doping concentration since there is p-type doping on each side) at a third depth below the top surface that is less than the first depth (Fig. 1E); and the n-type drift region has a fourth horizontal peak dopant 10concentration (peak between 16f and 16e the region has a peak ion the net doping concentration since there is p-type doping on each side) at a fourth depth between the first and second depths (Fig. 1E).

Regarding claim 11, Disney teaches an isolation 15structure 30 between the gate electrode and the drain region (Fig. 1E).

Regarding claim 12, Disney teaches a portion of the n-type drift region is located between the p-type intermediate region and the gate electrode (paragraph [0042], Fig. 1E).

Regarding claim 13, Disney teaches a portion of the n-type drift 20region having the fourth horizontal peak concentration is located vertically between the top surface and a portion of the intermediate region having the second horizontal peak concentration (Fig. 1E).

Claims 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinohara et. Al. (US 20150214358 A1 hereinafter Sinohara which claim foreign priority to Japanese application 2014-013800 filed 01/28/2014).

Regarding claim 21, Sinohara teaches in Figs. 1-2 with associated text an integrated circuit, comprising: 
a semiconductor substrate 10  having a first conductivity type (p-type) and a top surface (Fig. 1 paragraph [0020]); 

a drain drift region 20 having a second opposite conductivity type (n-type) extending from the drain region toward the source region and located partially under the gate (Fig. 1, paragraph [0036]), the drain drift region having: 
a first drain drift sub-region (DDSR) (see for example figure below) near the surface and extending toward the source region a first distance (see for example figure below); 
a second DDSR (see for example figure below) below the first DDSR and extending toward the source region a second distance less than the first distance (see for example figure below); and Page 4 of 8TI-74745BAppl. No.: 16/666,587 Response to 2021-05-13 Office Action 2021-08-13 
a third DDSR (see for example figure below) between the first DDSR and the second DDSR and extending toward the source region a third distance greater than the second distance and less than the first distance, wherein the drain drift region is homogenously the second opposite conductivity type (see for example figure below, while the figure below provides an example of first second and third sub-regions these regions could be defined to be at any depth and having any length that meets the claim limitations as the claim does not specify any particular structure that defines their starting or ending points within the drain drift region).  


    PNG
    media_image4.png
    365
    515
    media_image4.png
    Greyscale


Regarding claim 22, Sinohara teaches the drain drift region further includes: a fourth DDSR (see for example figure above) between the second and the third DDSR and extending toward the source region by a fourth distance greater than the third distance and less than the first distance (see for example figure above).  

Regarding claim 23, Sinohara teaches the first DDSR has a dopant concentration greater than the third dopant concentration (see for example figure below and Fig. 2 which shows the dopant concentration of the drain drift region along a depth direction (paragraph [0051]) and an example of the first and third DDSRs having the claimed depths and dopant concentrations).  


Regarding claim 24, Sinohara teaches the first DDSR and the fourth DDSR have a dopant concentration greater than the second DDSR (see for example figure below and Fig. 2 which shows the dopant concentration of the drain drift region along a depth direction (paragraph [0051]) and an example of the depths of the first second and third DDSRs having the claimed dopant concentrations).  


    PNG
    media_image5.png
    239
    549
    media_image5.png
    Greyscale


Regarding claim 25, Sinohara teaches an isolation structure 35 between the drain region and the gate (Fig. 1, paragraph [0020]).  

Regarding claim 26, Sinohara teaches the drain drift region is n-type (paragraph [0026]) and the substrate is p-type (paragraph [0021]), further comprising: 
a first p-type region (portion of 10 with no further doping) extending from a position directly below the source region toward the drain region by a fifth distance and partially under the fourth DDSR (Fig. 1); 
a second p-type region 15 located between the first p-type region and the surface and extending from the source region toward the drain region and partially under the gate by a sixth distance less than the fifth distance (Fig. 1).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rumennik as applied to claim 1 and further in view of Ichijo et. Al. (US 20110101454 A1 hereinafter Ichijo).

	Regarding claim 6, Rumennik teaches the integrated circuit of claim 1, wherein the drain drift region is n-type and the substrate is p-type (Fig. 3), further comprising:  
a first p-type region Pb2, 10a second p-type region 15 located between the first p-type region and the surface and extending from the source region toward the drain region and partially under the gate by a sixth distance. 
	Rumennik does not specify the first p-type region extends from a position directly below the source region toward the drain region by a fifth distance and partially under a fourth DDSR, wherein the sixth distance is less than the fifth distance.
	Ichijo discloses in Fig. 1B with associated text a first p-type region 4 extending from a position directly below a source region 6 (paragraph [0009]) toward a drain region 8 (paragraph [0009]) by a fifth distance and partially under a fourth DDSR (for example portion of drain drift region 5 that is higher than 4, wherein a sixth distance (distance 3 extends) is less than the fifth distance (Fig. 1B) so that by using a similar first p-type region in the device of Rumennik the device would comprise a first p-type region extending from a position directly below the source region toward the drain region by a fifth distance and partially under a fourth DDSR, wherein the sixth distance is less than the fifth distance.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first p-type region similar to that of Ichijo in the device of Rumennik because according to Ichijo by using such a structure a mutual trade-off relationships among the off-.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rumennik in view of Ichijo as applied to claim 6 and further in view of Williams et. Al. (US 5386136 A hereinafter Williams).

	Regarding claim 7, Rumennik in view of Ichijo teaches the integrated circuit of claim 6. 
	Rumennik does not specify a third p-type region located under the drain drift region and the first p-type region, the third p-type region having a p-type dopant concentration greater than that of the substrate.
	Williams discloses in Fig. 5-6 with associated text a third p-type region 501 located under a drain drift region 522 and a p-type region 503, the third p-type region having a p-type dopant concentration greater than that of the substrate (Fig. 5) so that by using a similar third p-type region in the device of Rumennik in view of Ichijo the device would comprise a third p- type region located under the drain drift region and the first p-type region, the third p-type region having a p-type dopant concentration greater than that of the substrate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a third p-type region similar to that of Williams in the device of Rumennik in view of Ichijo because according to Williams by using such a structure the breakdown voltage of LDD DMOS transistor 500 is enhanced by both the reduction of the electric fields at the gate-edge of the drift region 522, and by the shifting of the electric fields into the bulk silicon away from the surface charges and because of this breakdown voltage enhancement, the dopant concentration in the drift region 522 can be increased up to four times over the prior art, correspondingly reducing the on-resistance of the transistor 500, thereby increasing LDD lateral DMOS transistor 500's ability to sustain a higher charges (Williams column 6 line 66 to column 7 line 8).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Disney as applied to claim 9 and further in view of Rumennik.

Regarding claim 10, Disney teaches the transistor of claim 8.
Disney does not specify the first horizontal peak dopant concentration is greater than the second horizontal peak dopant concentration. 
Rumennik teaches in Figs. 3 and 13, Fig. 13 showing a doping concentration of peaks 60 (paragraph [0088]), with associated text a first horizontal peak PB2 dopant concentration (see figure below) is greater than the second horizontal peak PB4 dopant concentration (see figure below) so that by making the peaks of Disney in a similar way the first horizontal peak dopant concentration is greater than the second horizontal peak dopant concentration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the peaks of Disney in a similar way to those of Rumennik because according to Rumennik two or more p-type buried regions 60 are disposed within N-well region 17, regions 60 may be formed, for example, by high-energy ion implantation (Rumennik paragraph [0046]) so that such a method for forming the concentration peaks would be suitable for forming the buried regions of Disney.



    PNG
    media_image6.png
    487
    600
    media_image6.png
    Greyscale




Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sinohara as applied to claim 26 and further in view of Williams et. Al. (US 5386136 A hereinafter Williams).

	Regarding claim 27, Sinohara teaches the integrated circuit of claim 26. 
	Sinohara does not specify a third p-type region located under the drain drift region and the first p-type region having a p-type dopant concentration greater than that of the substrate.
	Williams discloses in Fig. 5-6 with associated text a third p-type region 501 located under a drain drift region 522 and a p-type region 503 having a p-type dopant concentration greater than that of the substrate (Fig. 5) so that by using a similar third p-type region in the device of Sinohara the device would 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a third p-type region similar to that of Sinohara because according to Williams by using such a structure the breakdown voltage of LDD DMOS transistor 500 is enhanced by both the reduction of the electric fields at the gate-edge of the drift region 522, and by the shifting of the electric fields into the bulk silicon away from the surface charges and because of this breakdown voltage enhancement, the dopant concentration in the drift region 522 can be increased up to four times over the prior art, correspondingly reducing the on-resistance of the transistor 500, thereby increasing LDD lateral DMOS transistor 500's ability to sustain a higher charges (Williams column 6 line 66 to column 7 line 8).

Response to Arguments

Applicant’s arguments with respect to claim(s) 8-13 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. Regarding the arguments on page 7 Rumennik teaches a fourth DDSR (see figure below rejection of claim 1) between the second DDSR and the third DDSR and extending toward the source region by a fourth distance greater than the third distance and less than the first distance and ending at the p-n junction (see figure below rejection of claim 1).  The claim would only require that the distance through which the fourth DDSR extends greater than the third distance and less than the first distance and because the starting points of the DDSRs are not specified would not necessarily require that for example the portion of the p-n junction at which the fourth DDSR ends is beyond the portion of the p-n junction at which the third DDSR ends in a first direction from the drain region to the source region and the portion of the p-n junction at which the first DDSR ends is beyond the portion of the p-n junction at which the third DDSR ends in a first direction from the drain region to the source region.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J GRAY/Examiner, Art Unit 2897